Citation Nr: 1606205	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  15-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). The issue of entitlement to service connection for right carpal tunnel was also adjudicated by the RO in the November 2014 rating decision.  However, the Veteran limited his appeal to entitlement to an initial increased rating for a right shoulder disability, as noted in his May 2015 Form 9. Therefore, that issue is considered withdrawn.  See 38 C.F.R. § 20.204  (2015).

The Veteran testified at a January 2016 hearing before the undersigned Veterans Law Judge. The Veteran's wife appeared, but did not provide testimony.  
A complete transcript of the hearing is of record. 

After the hearing, the Veteran submitted additional evidence from private treating physician Dr. G. S. including treatment records and a completed disability benefits questionnaire, as well as a lay statement from the Veteran.  At the hearing and through written notice attached to the submission, the Veteran has waived RO consideration of this evidence.  However, the Board notes that an automatic waiver of RO review is applied to cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014).  

The RO has also associated April 2015 VA treatment records from the Loma-Linda VA Medical Center with the record contained in the Virtual VA claims folder.  However, these records provide no insight into the Veteran's right shoulder disability.  Accordingly, these records are not relevant to the Veteran's appeal, and a waiver of RO review is not needed. 

In January 2016, the Veteran filed a claim for service connection for insomnia secondary to the right shoulder condition.  This issue is REFERRED to the AOJ for consideration. 

The Board finds that the issue of entitlement to a total disability rating for individual disability (TDIU) has not been reasonably raised by the record.  A TDIU is implicitly part of a claim for an increased rating if it is either expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran focused his appeal on obtaining an increased rating for the right shoulder.  Although the Veteran has discussed occupational limitations as a result of the right shoulder disability, he has not asserted that he is totally disabled as a result of the right shoulder disability.  In conclusion, a TDIU is not implied in the Veteran's appealed issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeals period, the Veteran's service-connected right shoulder disability was manifested by pain on movement, and limited range of motion with flexion, at worst, to 110 degrees, and abduction at worst to 90 degrees.  


CONCLUSIONS OF LAW

1. Prior to December 22, 2015, the criteria for a rating higher than 10 percent for a right shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5200-5203 (2015).

2. Since December 22, 2015, the criteria for a 20 percent rating and no higher for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Right Shoulder 

In June 2014, the Veteran filed a service connection claim for a right shoulder disability due to pain and limited range of motion.  Following the submission, VA scheduled the Veteran for an examination, which was conducted in October 2014.  X-rays taken as part of the October 2014 VA examination revealed that the Veteran had rotator cuff tendonitis of the right shoulder.  Based on the RO's review of the evidence, including the VA examination report, and military treatment and personnel records, the RO granted the Veteran service connection of the right shoulder disability.  A 10 percent initial rating was granted based on 38 C.F.R. § 4.59, which allows for minimum compensable 10 percent rating for functional loss due to painful motion.   The Veteran asserts that he is entitled to a higher 40 percent rating because of the severity of painful motion, limited range of motion, and loss of strength affecting his dominant arm.  

The RO considered the condition under Diagnostic Code 5019 for bursitis.  A disease under this diagnostic code is rated based on limitation of motion of the affected part.  Based on the Veteran's primary complaints of limited motion, the Board began its analysis under Diagnostic Code 5201 which rates disabilities of the arm and shoulder based on limitation of motion.  

Under DC 5201, limitation of motion affecting the dominant arm to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating.  Motion limited to 25 degrees or less from the side is rated at 40 percent. 38 C.F.R. § 4.71a.  

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In evaluating the available medical evidence, the Veteran had limitation of motion of the right arm above shoulder level, even when considering painful motion, prior to December 2015.  As of that date, the Veteran's abduction decreased to shoulder level, which is consistent with a 20 percent rating. 

The Veteran had a VA examination in October 2014 to evaluate the disability affecting the right shoulder.  The Veteran reported worsening pain, decreased range of motion, and strength in the right shoulder.  The examination of the right shoulder revealed flexion to 145 degrees without any objective evidence of pain and abduction to 120 degrees with objective evidence of pain at that level.  After repetitive tests, the Veteran's flexion reduced to 130 degrees and abduction remained the same.  The examiner added that during pain and flare-ups, the degree of loss would be 10 degrees for flexion and abduction.  Even in applying the degree of loss to the lowest flexion and abduction ranges, the Veteran's flexion and abduction would still be above shoulder level.  Accordingly, a rating in excess of 10 percent is not warranted based on this examination.  Higher ratings require additional range of motion at or below shoulder level, which was not shown. 

The Veteran has expressed issues with the adequacy of the examination because the VA examiner was not an orthopedic specialist.  Dr. A. C. K. specializes in family medicine and is a graduate of University of Michigan Medical School.  Based on the examination, the physician conducted the tests focused on the rating criteria for shoulder and arm disabilities.  The examiner was also privy to the limited evidence of the claims file and interviewed the Veteran.  The examination conducted by the physician was thorough.  

Even though the Veteran has expressed discontentment with the examination since the physician was not an orthopedic specialist, there is no basis for the Veteran's argument.  The Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Absent evidence or argument which called into question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id. See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). The only disagreement the Veteran has expressed is that the examiner was not an orthopedic specialist.  No argument has been advanced as to the substance of the examination.  There is no requirement that an orthopedic specialist to evaluate such claims.  Furthermore, the Veteran has not provided any specific argument as to why a licensed physician does not have the appropriate expertise to examine the Veteran's shoulder.  Therefore, the burden of rebutting the Board's presumption of an examiner's competence is not met.     

Even if the Board somehow considered the October 2014 examiner's assessment inadequate, there would be no information to rate the condition on aside from the Veteran's lay statements, Dr. G. S.'s treatment records from September 2013 to January 2016, and a letter from Dr. R. R.  Other than the VAX, none of these records provide the information necessary to compare the level of disability to the rating criteria until December 2015.  

The Veteran's lay statements, including his hearing testimony, discuss symptoms, which he has consistently raised on the record.  Private treating physicians Drs. R. R. and G. S. both opined that the Veteran was 30 to 40 percent disabled due to his right shoulder disability.  However, the basis for such assessments is not clear.  Dr. R.R. stated his conclusion was based on the severity of the arthritis present; however, VA does not rate based on the severity of arthritis, but on the resulting impairment.  In rating claims such as this one, the Board must rely on the regulatory criteria and compare the level of disability to specific rating criteria.  In the records provided by Dr. G. S. from September 2013 to January 2016, the Veteran was evaluated for his right shoulder twice out of 13 visits, and only one of those examinations conducted range of motion testing, which was held on December 22, 2015.  Therefore, the Veteran would still be only entitled to a 10 percent prior to December 22, 2015 even if the October 2014 examination was "thrown out," as there is simply no other objective evidence to consider.   

The 40 percent disability rating the Veteran is requesting would require motion of the arm limited to 25 degrees or less from the side.  At his hearing, the Veteran alleged that he would have difficulty raising his arm to a table to write, and his representative stated that the DBQ from Dr. G.S. shows the Veteran cannot move his arm more than an inch or two from his hip.  However, that is simply not shown, either on the DBQ or in any other evidence.  After the October 2014 VA examination, the only other range of motion tests of records were provided by Dr. G. S. based on an examination conducted on December 22, 2015.  Even then, with more limitations shown than on the 2014 VA examination, this report still showed nowhere near arm motion limited to 25 degrees.  Rather, Dr. G.S. noted that the Veteran had flexion to 110 degrees and abduction to 90 degrees, with 70 degrees of external rotation and 60 degrees of internal rotation.  

It is clear that the Veteran wrote on the DBQ that he could not use his right arm.  This is clear as the handwriting matches the other statements VA has received from the Veteran.  Dr. G.S. did not make this notation, as it is obviously in different handwriting than the doctor's as shown in the rest of the report.  Rather, again, when Dr. G.S. measured range of motion, the findings were nowhere close to the Veteran's allegation of ability to move the arm only an inch or two. 

Based on Dr. G.S.'s finding of abduction at shoulder level (90 degrees), the Board will grant the Veteran an increase to 20 percent as of the date of the examination.  A higher rating is not warranted because the range of motion has not been shown to be  below shoulder level, as discussed in detail above.  

In addition to evaluating the Veteran's condition under 5201, the Board also considered the other rating criteria for disabilities of the shoulder and arm.  However, the other diagnostic codes to include 5200 (Scapulohumeral articulation, ankylosis), 5202 (humerus, other impairment of), and 5203 (clavicle or scapula, impairment of) are inapplicable.  Examination reports from Dr. G. S. and the October 2014 VA examiner note no evidence of ankylosis, or involvement with the humerus, clavicle and/or scapula.  

In conclusion, the Board finds a rating in excess of 10 percent is not warranted prior to December 22, 2015.  However, as of this date, the Board will increase the rating to 20 percent for range of motion at shoulder level.  

The Board next considers whether referral for an extraschedular rating is warranted.

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, in comparing the manifestations of the Veteran's right shoulder disability and those found in the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran's right shoulder, as reported by the Veteran has manifested by pain, loss of motion, weakness, fatigability, incoordination, and loss of strength, which limit the Veteran's ability  to use the right arm. The Veteran has also raised a sleep disorder as related to the right shoulder, which is the subject of a separate service connection claim not before the Board.  The schedular criteria specifically provide for ratings based on the severity of limitation of range of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. In comparing the Veteran's disability level and symptomatology of his right shoulder to the rating schedule, the degree of disability presented throughout the entire period, including the favorable portion of the appeals period, is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A veteran may also be entitled to a referral for an extraschedular rating based on multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  See 38 C.F.R. § 3.321(b); Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is service connected for right carpal tunnel syndrome, tinnitus, and the right shoulder disability currently on appeal.  The Veteran's assertions have focused on pain and movement of the arm.  Both the carpal tunnel syndrome and tinnitus have distinct characteristics, which were not raised by the Veteran as part of this claim.  The carpal tunnel syndrome is manifested by numbness and tingling in the wrist and hands.  The tinnitus is manifested by ringing in the ears.  The Veteran has not raised the issue of these other symptoms as part of his search of a higher rating in the present claim.  Accordingly, referral for extraschedular consideration is also not warranted Johnson.  

II.  VA's Duties to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran submitted his initial claim for service connection using VA Form 21-526EZ.  The notice that accompanies the form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify. 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records and post-service medical records, including an October 2014 VA examination report.  The Veteran submitted private treatment records in January 2016.  There is no indication of any additional relevant evidence that has not been obtained. 

At the hearing, it was discussed that treatment records underlying Dr. R.R.'s letter of April 2015 would be helpful, but the Veteran stated he did not believe he would be able to obtain those records.  Along with the package of evidence received in January 2016, the representative indicated this was all the obtainable evidence, so the Board will assume, based on the Veteran's testimony and this statement, that treatment records from Dr. R.R. are not obtainable. 

With respect to the VA examination, the Board finds that the Veteran was provided a thorough VA examination on October 2014, which is adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has raised an issue as to the adequacy of the VA examination, his assertions have not risen above the burden to rebut VA's presumption of the competency of its examiners. 

Additionally, the Veteran testified at a hearing before the Board in January 2016. A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by his representative.  Both the representative and the Veterans Law Judge asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his disabilities on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .




	(CONTINUED ON NEXT PAGE)


ORDER


Prior to December 22, 2015, a rating in excess of 10 percent for a right shoulder disability is denied.

Since December 22, 2015, a rating of 20 percent for a right shoulder disability is granted subject to the rules and regulations consistent with the payment of VA monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


